RosenbeRRY, J.
The question presented by this record is, Did the payment by the employer of funeral expenses of $100 within thirty days of the happening of the accident constitute payment of compensation under secs. 2394 — 3 to 2394 — 31, inclusive, Stats. 1915, being the workmen’s compensation act? Sub. (4)(d), sec. 2394- — 9,. Stats. 1915, provides:
“If the deceased employee leaves no person dependent upon him for support, and the accident proximately causes death, the death benefit shall consist of the reasonable expense of his burial, not exceeding one hundred dollars.’’
By sec. 2394 — 11, Stats. 1915, it is provided:
“No claim to recover compénsation . . . shall be maintained unless, within thirty days after the occurrence of the accident, . . . notice in writing, . . . signed by the person injured or by some one on his behalf, or in case of his death, by a dependent or some one on his behalf, shall be served,” etc. “If no such notice is given and no payment of compensation made, within two years from the date of the accident, the right to compensation therefor shall be •wholly barred.”
It is to be noted that under sub. (4) (d) of-sec. 2394 — 9 the funeral expenses are to be paid by the employer if the deceased employee leaves no person dependent upon him for support. If the deceased employee leaves such a dependent, then the employer is not liable under this clause of the statute. In other words, a payment of the funeral expenses -is not a payment of any sum to which a dependent of a deceased employee is entitled. To hold that the payment of $100, under such circumstances, on account of funeral expenses, is a payment on account of compensation to which it could not, under any circumstances, be applied, seems to us to be inconsistent. No doubt the idea which the legislature had in mind was that where an employer, by payment of a part of his liability, had recognized the existence of such liability, he was thereafter to be estopped from pleading want of statutory notice. Here the payment was *568certainly not made in recognition of any liability existing to dependents, but only because it appeared that there were no dependents; and while provision for the. payment of funeral expenses is included within that section which provides for compensation, looking at the substance rather than the form of things, we think it was the legislative intent that a payment which recognizes a liability, not a payment which is made to extinguish a liability, was the compensation referred to under the terms of sec. 2394 — 11. It is true that the payment recognized the fact that the deceased was an employee, that the employer and employee were subject to the act, and that accidental injuries were to be compensated in accordance with its terms, but it did not recognize liability for compensation to any dependent in any amount. The payment of funeral expenses, under this clause, to an administrator, is not the payment of compensation due to a dependent and does not, therefore, estop the employer from claiming the benefit of the statute requiring a notice to be given by the dependent. The trial court was therefore in error in vacating the order of the Commission.
By the Court. — The judgment appealed from is reversed with costs, with directions to enter a judgment affirming the order of the Commission holding that the claim of the plaintiff is barred.